DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uhle (US 4171000).
Uhle discloses in reference to claim:

    PNG
    media_image1.png
    386
    907
    media_image1.png
    Greyscale

1. An aerosol-generating system  comprising: a capsule 1 defining a reservoir 3 and at least one port 10/13 as an outlet for the reservoir, the reservoir 3 configured to retain an aerosol-generating substrate S, the at least one port 10/13 configured to release the aerosol-generating substrate S from the reservoir 3, the capsule 1 configured to reversibly transition between a default retaining state (shown in figure) and an actuated releasing state (not shown) with regard to the aerosol-generating substrate; and a vaporizer 4 configured to connect with the capsule 1 so as to penetrate into the reservoir 3 via the at least one port to transition the capsule to the actuated releasing state (when capsule 1 is pressed in the P2 direction) and to disconnect from the capsule so as to return the capsule to the default retaining state (shown in figure).

In order to put the device in operation, the mouthpiece 1 together with the intermediate chamber 3 is moved axially in the portion 7 of the sleeve 4 in the direction of the arrow P2 against the biasing force of the coiled spring 9 to first bring the inlet 10 of the intermediate chamber 3 into gas-tight contact with the valve 6 which will open upon continued axial movement, whereby mixture maintained under propellant gas pressure will flow from the pressure vessel 5 into the intermediate chamber 3, as indicated by the three arrows (not provided with numerals) at the inlet 10.


    PNG
    media_image2.png
    673
    985
    media_image2.png
    Greyscale

3. The aerosol-generating system of claim 1, wherein the at least one port includes a first port 10 and a second port 13.
4. The aerosol-generating system of claim 3, wherein the capsule further defines an aerosol passage (within reservoir 3) between the first port and the second port.
5. The aerosol-generating system of claim 4, wherein the aerosol passage is surrounded by the reservoir 3.
6. The aerosol-generating system of claim 4, wherein the capsule has a circular cross-section, and the first port, the aerosol passage, and the second port are aligned with a diameter of the circular cross-section. See Figure wherein circular cross-section is implied.
7. The aerosol-generating system of claim 4, wherein the capsule has an elliptical cross-section, and the first port, the aerosol passage, and the second port are aligned with a major axis of the elliptical cross-section. Note that a circle is an ellipse.
8. The aerosol-generating system of claim 1, wherein the default retaining state is such that the aerosol-generating substrate S is retained within the reservoir 3.
9. The aerosol-generating system of claim 1, wherein the actuated releasing state is such that the aerosol-generating substrate is released from the reservoir through ports 13.
10. The aerosol-generating system of claim 1, wherein the capsule includes a sealing element within the at least one port. 
In order to put the device in operation, the mouthpiece 1 together with the intermediate chamber 3 is moved axially in the portion 7 of the sleeve 4 in the direction of the arrow P2 against the biasing force of the coiled spring 9 to first bring the inlet 10 of the intermediate chamber 3 into gas-tight contact with the valve 6 which will open upon continued axial movement, whereby mixture maintained under propellant gas pressure will flow from the pressure vessel 5 into the intermediate chamber 3, as indicated by the three arrows (not provided with numerals) at the inlet 10. 
11. The aerosol-generating system of claim 1, wherein the capsule includes a retention layer (structure forming port 10) disposed within the reservoir and against the at least one port.
Claim(s) 1-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Li et al. (US 10064433).
Li discloses in reference to claim:
	1. An aerosol-generating system 10 comprising: a capsule 100 defining a reservoir and at least one port 102 as an outlet for the reservoir, the reservoir 109 configured to retain an aerosol-generating substrate , the at least one port configured to release the aerosol-generating substrate from the reservoir, the capsule configured to reversibly transition between a default retaining state (fig. 1) and an actuated releasing state (fig. 2) with regard to the aerosol-generating substrate; and a vaporizer 200 configured to connect with the capsule so as to penetrate into the reservoir via the at least one port to transition the capsule to the actuated releasing state and to disconnect from the capsule so as to return the capsule to the default retaining state.
An exemplary atomizer includes an atomizing assembly and a liquid supply. The liquid supply includes a connection end. The atomizing assembly is detachably connected to the connection end. The connection end defines at least one liquid outlet, through which the tobacco liquid flows into the atomizing assembly. The atomizing assembly further includes a sealing element and an elastic element. The sealing element is configured for sealing the liquid outlet when in a first position, and the elastic element abuts against the sealing element. When the atomizing assembly is connected with the liquid supply, the atomizing assembly is configured for driving the sealing element to move to a second position where the liquid outlet is opened. When the atomizing assembly is detached from the liquid supply, the atomizing assembly is configured for driving the sealing element to return to the first position where the sealing element seals the liquid outlet.
Fig. 1 shows the capsule 100 as defining a reservoir, the extent of the reservoir shown in annotated Fig.1 below.
Fig. 1 further shows vaporizer 200, which includes components 204 and 205.  Fig.2 shows the capsule and the vaporizer connected.  Annotated Fig. 2 shows how the extent of the capsule and reservoir 100 are penetrated by components 204 and 205 of vaporizer 200.

    PNG
    media_image3.png
    821
    1429
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1263
    892
    media_image4.png
    Greyscale

2. The aerosol-generating system of claim 1, wherein the reservoir 109 is configured to retain a liquid as the aerosol-generating substrate.
3. The aerosol-generating system of claim 1, wherein the at least one port includes a first port 102 and a second port 101
4. The aerosol-generating system of claim 3, wherein the capsule further defines an aerosol passage 108 between the first port and the second port.
5. The aerosol-generating system of claim 4, wherein the aerosol passage is surrounded by the reservoir. See Fig. 1
6. The aerosol-generating system of claim 4, wherein the capsule has a circular cross-section, and the first port, the aerosol passage, and the second port are aligned with a diameter of the circular cross-section. See Fig. 4
7. The aerosol-generating system of claim 4, wherein the capsule has an elliptical cross-section, and the first port, the aerosol passage, and the second port are aligned with a major axis of the elliptical cross-section. Note a circle is an ellipse.
8. The aerosol-generating system of claim 1, wherein the default retaining state is such that the aerosol-generating substrate is retained within the reservoir. 
When the atomizing assembly is detached from the liquid supply, the atomizing assembly is configured for driving the sealing element to return to the first position where the sealing element seals the liquid outlet.

9. The aerosol-generating system of claim 1, wherein the actuated releasing state is such that the aerosol-generating substrate is released from the reservoir. 
When the atomizing assembly is connected with the liquid supply, the atomizing assembly is configured for driving the sealing element to move to a second position where the liquid outlet is opened.
10. The aerosol-generating system of claim 1, wherein the capsule includes a sealing element 103 within the at least one port. 
The sealing element is configured for sealing the liquid outlet when in a first position, and the elastic element abuts against the sealing element.
11. The aerosol-generating system of claim 1, wherein the capsule includes a retention layer 105 disposed within the reservoir and against the at least one port.

12. The aerosol-generating system of claim 1, wherein the vaporizer includes a housing 200, a transfer element 202, and a heating element 203, the transfer element includes a first end section 204, an intermediate section 202, and a second end section 204, and the first end section and the second end section extend beyond the housing of the vaporizer.
13. The aerosol-generating system of claim 12, wherein each of the first end section and the second end section has an end tip and adjacent sides exposed by the housing of the vaporizer. See Fig. 1
14. The aerosol-generating system of claim 12, wherein the intermediate section 202 of the transfer element is disposed within the housing 200 of the vaporizer, and the heating element 203 is wrapped around the intermediate section of the transfer element.
15. The aerosol-generating system of claim 12, wherein the first end section and the second end section of the transfer element are configured to be initial parts of the vaporizer to penetrate into the reservoir when the vaporizer is connected with the capsule. See Fig. 1 and 2
19. The aerosol-generating system of claim 1, wherein the capsule includes a valve 105 engaged with the reservoir and the at least one port 102, and the valve includes a resilient member 103 configured to default to a closed state when the vaporizer is not connected with the capsule.
20. The aerosol-generating system of claim 19, wherein the resilient member 103 of the valve is configured to deflect to an open state when the vaporizer penetrates into the reservoir via the at least one port.

Allowable Subject Matter
As the Terminal Disclaimer filed 11/15/2022 has been approved, claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. Applicant argues that neither Li nor Uhle show a vaporizer which penetrates a reservoir.  It is clear from above that the vaporizer 4 of Uhle has a component that penetrates the reservoir 3 in the broadest reasonable sense in the compressed condition (not shown). Applicant further argues that element 4 of Uhle cannot be considered a vaporizer, however, a reasonably broad interpretation of “vaporizer” is any device used to generate a vapor, as element 4 of Uhle clearly includes pressure vessel 5, and pressure vessel 5 releases a vapor through valve 6 and subsequently through reservoir 3, element 4 can be interpreted as a vaporizer, and further that said element 4 is configured “so as to penetrate into the reservoir”.  Likewise, Li as shown above, discloses an aerosol device wherein parts 204 and 205 of vaporizer 200 are configured “so as to penetrate into the reservoir” of capsule 100.  Applicant has not argued other limitations of the claims. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



tsc